DETAILED ACTION
Application 16/932458, “METAL HALIDE CATHODE WITH ENRICHED CONDUCTIVE ADDITIVE”, was filed on 6/17/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/21/22.  


Election/Restriction
Applicant’s election without traverse of claims 1-40 in the reply filed on 6/21/22 is acknowledged.  Claims 41-43 are withdrawn as being drawn to the nonelected method. 
The reply filed on 6/2/21 did not include a response to the Election of Species requirement set forth on pages 4-6 of the 6/15/22 Restriction Requirement.  In a follow up telephone call on about 7/21/22, applicant’s representative Karen Canaan elected species (a), heteroatom-enriched carbon comprises nitrogen-doped carbon.  Affirmation of this election must be made by applicant in replying to this Office Action.   Accordingly, the non-elected species (b), encompassing claims 6-10 and 29-40, is withdrawn.  
Thus, claims 1-5 and 11-28 are examined herein, while claims 6-10 and 29-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 14, 20 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 20 further require that the weight ratio of the nitrogen-doped carbon to the electrically conductive material ranges from 100:0 to 1:99.  It is unclear how the weight ratio could include the 100:0 ratio value since claim 1 requires a non-zero amount of electrically conductive material.  It seems that since the electrically conductive material that includes the nitrogen doped carbon, the maximum weight ratio of the nitrogen-doped carbon to the electrically conductive material is 1:1 for the case when all of the electrically conductive material is nitrogen doped carbon.

Claim 14 and 24 further require wherein the metal halide in the cathode has a weight percentage in the range of 40% to 90%.  However, the claim does not set forth what the metal halide weight percentage is relative to.  To contrast, claim 4 expressly compares the amount of nitrogen-doped carbon to the electrically conductive material.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okita (US 2015/0044552) and Parans (US 2014/0099547).
Regarding claim 1-3, 5, 11, 15, 18, 19, 21, 22, 25 and 28, Okita teaches a  battery, comprising: an anode; an electrolyte; and a cathode (paragraphs [0011-0012] wherein the positive electrode is a cathode and the negative electrode is an anode), wherein the electrolyte is in contact with the anode, the cathode, and an oxidizing gas such as oxygen (the electrolyte is expected to be in contact with the anode and cathode as it is contained in the battery package as described in paragraph [0043]; paragraph [0022] indicates that oxygen is present in the electrolyte at least as a species released from the positive electrode).
Okita further teaches the electrolyte comprising at least one ion-conducting salt and at least one solvent (paragraphs [0030-0032]).
Okita further teaches the cathode comprising a metal halide incorporated into an electrically conductive material that includes a carbon material (“film composed of carbon black… contains lithium fluoride particles serving as metal halide”, abstract; paragraphs [0011-0020]) such as carbon black (see abstract).

Okita does not appear to teach wherein the carbon material is an electronegative heteroatom-enriched carbon, such as nitrogen doped carbon.
In the battery art, Parans teaches that a battery with improved capacity and/or conductivity may be provided by utilizing nitrogen doped carbon (paragraphs [0058, 0080]) such as carbon black (paragraphs [0048, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the Okita by nitrogen doping the carbon material for the benefit of providing improved capacity and/or conductivity as taught by Parans.  

Regarding claim 4, Okita and Parans remain as applied to claim 3.  The cited art suggests the nitrogen doped carbon as the electrically conductive material as described above, thereby teaching a weight ratio lying within the 100:0 to 1:99 claimed range.  

Regarding claim 12, Okita and Parans remain as applied to claim 11.  Claim 12 further requires that the electronegative heteroatom-enriched carbon is formed by treating the electrically conductive material with a procedure selected from the group consisting of chemical treatment with oxidizing agents, plasma treatment, ozone treatment, chemical vapor deposition, pyrolysis, and combinations thereof.  However, this product by process limitation describes the method of making the material without explicitly or implicitly setting forth any additional structure beyond that reasonably suggested by the prior art.  Such limitations are insufficient to patentably distinguish a claimed product from the prior art because it is the structure of the product, not the method of production, that determines the patentability of the product (MPEP 2113).

Regarding claim 13 and 23, Okita and Parans remain as applied to claim 11 or 22.  Okita further teaches wherein the porous carbon material is in the form of particles, powders, paper, foam, fibers, sheets, discs, rods, and/or foils (see Figure 1).

Regarding claim 14 and 24, Okita and Parans remain as applied to claim 1 or 19.  Okita further teaches wherein the metal halide in the cathode has a weight percentage in the range of 5 to 50%.  This range overlaps the claimed range of 40 to 90%; therefore, a prima facie case of obviousness exists (MPEP 2144.05).

Regarding claim 16 and 26, Okita and Parans remain as applied to claim 1 or 19.  Okita further teaches wherein the electrolyte comprises at least one lithium salt as the at least one ion-conducting salt (the salts of paragraph [0032] include ion-conducing salts), and the at least one solvent comprises at least one nitrile and/or at least one heterocyclic compound (“cyclic carbonates”, paragraph [0030]).

Regarding claim 17 and 27, Okita and Parans remain as applied to claim 1 or 19.  Okita further teaches wherein the anode comprises at least one alkali metal and/or at least one alkaline earth metal (“alloyed with lithium”, paragraph [0030]).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kim (US 2019/0221887) teaches a metal halide battery, by same inventors but not prior art.
Mane (US 2019/0341618) metal fluoride cathode that’s resistant to “cathode surface oxygen activity”
Chase (US 2013/0089795) metal-air battery but without metal halide
Barde (US 2014/0255802) metal-air battery but without metal halide
Abraham (USP 5510209) metal-air battery but without metal halide
Flanagan (US 2017/0273066) metal-air battery with LiBr in the electrolyte


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723